                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION

 MULTIPLAN, INC., and PRIVATE
 HEALTHCARE SYSTEMS, INC.                                             PLAINTIFFS

 v.                                                CAUSE NO. 1:14CV315-LG-RHW

 STEVEN W. HOLLAND, doing
 business as Physical Therapy
 Clinic of Gulfport                                                  DEFENDANT

                    SECOND AMENDED FINAL JUDGMENT

        This action was tried by a jury with United States District Judge Louis

Guirola, Jr., presiding, and the jury returned a verdict in favor of Steven W.

Holland as to his breach of contract claim.

        IT IS ORDERED AND ADJUDGED that Steven W. Holland, doing

business as Physical Therapy Clinic of Gulfport, recover from Multiplan, Inc., and

Private Healthcare Systems, Inc., the amount of $14,329.25. Pursuant to Fed. R.

Civ. P. 54(d), Holland is entitled to recover costs from Multiplan and Private

Healthcare.

        IT IS, FURTHER, ORDERED AND ADJUDGED that this Second

Amended Final Judgment shall supplant all previous judgments entered in this

case.

        SO ORDERED AND ADJUDGED this the 19th day of September, 2019.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE
